Citation Nr: 1702688	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1982 and from June 1985 to May 2009.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, granted service connection for migraine headaches at an initial noncompensable evaluation, effective June 1, 2009 and denied entitlement to service connection for hypertension, depression and anxiety.

Jurisdiction in these matters has been transferred to the RO in Roanoke, Virginia.

The Board notes that the record demonstrates that the Roanoke RO denied service connection for posttraumatic stress disorder (PTSD) in an unappealed June 2015 rating decision.  The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, as the question of service connection for PTSD has already been considered separately and the Veteran did not file a notice of disagreement with that decision, the Board finds that service connection for PTSD is not in appellate status pursuant to Clemons.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a March 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal. 

Regarding the Veteran's claims for entitlement to an initial compensable disability rating for migraine headaches, the Veteran's last examination for this disability took place in April 2009.

However, the Veteran has submitted multiple treatment records that indicate a possible worsening of her service-connected migraine headache disability since her last VA examination in April 2009.

Given that the Veteran appears to be receiving continued treatment for this disability, the Board finds that a new VA examination would be probative.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected migraine headache disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's service connection claims, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between a current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Regarding her claimed acquired psychiatric disorder disability, the Veteran in her August 2010 notice of disagreement (NOD) indicated that her psychological disabilities were secondary to her service-connected disabilities.

The Veteran underwent a VA examination in April 2009.  The examiner determined that the Veteran did not have an Axis I diagnosis.  The Veteran did have an Axis II diagnosis of personality disorder not otherwise specified with narcissistic and borderline traits. 

Based on the April 2009 VA examination, the RO in its October 2009 rating decision denied service connection for depression and anxiety as there was no objective evidence demonstrating a current, chronic disability.

However, on a March 2014 private psychological evaluation, a private counselor indicated that the Veteran had an Axis I diagnosis of moderate, recurrent, major depression.  The private counselor also indicated that "some" of the major depression "may be secondary to her myriad physical illnesses".

As there is now evidence of a possible current acquired psychiatric disorder, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for an acquired psychiatric disability to include depression and anxiety.

The Board also notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that an examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Accordingly, the Board finds that the Veteran should be scheduled for a VA examination and opinion to determine whether the Veteran's acquired psychiatric disorder disability is related to her active duty service to include as being caused or aggravated by her service-connected disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Regarding the Veteran's hypertension claim, the Board notes that the Veteran's service treatment records demonstrate a diagnosis of hypertension.  Specifically, an August 1999 service treatment record noted mild hypertension that was improving with weight loss.

Notably, the Veteran underwent a VA examination in April 2009.  The examiner indicated that there was currently no diagnosis as there was no pathology to render a diagnosis.  On a second April 2009 VA examination, the same examiner found that there was no pathology to render a diagnosis of hypertension.

However, subsequent treatment notes have demonstrated a diagnosis of hypertension.  Specifically, July 2011 and November 2012 private treatment reports noted a diagnosis of hypertension.

As there is now evidence of a possible current hypertension disability that is possibly related to the Veteran's service, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for hypertension and the Veteran should be scheduled for a VA examination and opinion to determine whether the Veteran has a hypertension disability that is related to her active duty service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records, to include any relevant records dated from June 2013 to the present.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of her service-connected migraine headache disability.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's migraine headache disability. 

The examiner should determine all of the current manifestations of the Veteran's headaches, including the frequency of any prostrating attacks she may suffer.

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by a rationale.

3.  After the development in #1 has been completed, schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether the nature, extent of severity, and etiology of any psychiatric disorder(s) which may have been present at any time during the pendency of this appeal (claim filed March 2009, she asserts began December 2008).  The examiner should provide a diagnosis for any psychiatric disorder that existed during the pendency of this claim.  

(i) Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder is related to any incident of the Veteran's active duty service.  

(ii) The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that any such psychiatric disorder is (a) caused by
or 
(b) aggravated by 
her service-connected disabilities.

If the examiner finds that the Veteran's acquired psychiatric disorder disability has been permanently aggravated/worsened by her service-connected disabilities, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  After the development in #1 has been completed, the Veteran should be scheduled for a VA medical examination for her hypertension disability with an examiner of appropriate expertise to determine the nature and etiology of such a condition.  

The examiner should provide opinions with respect to the following:

(i)  Does the Veteran have a current diagnosis of hypertension per the VA criteria under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1)?

(ii)  Is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's hypertension is related to her service? 

In formulating this opinion, the examiner should specifically address the significance, if any, of the service treatment records which noted a diagnosis of mild hypertension, to include the August 1999 service treatment record noting mild hypertension that was improving with weight loss.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






